      Case 2:19-cv-00370 Document 50 Filed on 03/24/20 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 24, 2020
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

BOLLINGER AMELIA REPAIR, LLC,§
                             §
         Plaintiff,          §
VS.                          § CIVIL ACTION NO. 2:19-CV-370
                             §
BOUCHARD TRANSPORTATION CO., §
INC., et al,                 §
                             §
         Defendants.         §

 ORDER ON NOVUM ENERGY TRADING INC.’S UNOPPOSED JOINDER OF
  BOLLINGER AMELIA REPAIR, LLC’S MOTION TO APPOINT MARTIN
        ENERGY SERVICES, LLC AS SUBSTITUTE CUSTODIAN

       IT IS HEREBY ORDERED that Plaintiff-In-Intervention Novum Energy Trading

Inc.’s (“Novum”) Unopposed Joinder of Bollinger Amelia Repair, LLC’s Motion to

Appoint Martin Energy Services LLC as Substitute Custodian (D.E. 47) is GRANTED.

       IT IS FURTHER ORDERED that the United States Marshal hereby is authorized

to serve U.S. flag tug M/V Barbara E. Bouchard, IMO 9053141, and U.S. flag barge B

No. 240, IMO 8646848 (the "Vessel") substitute custodian, Martin Energy Services, LLC

(“Martin”), and, that the United States Marshal, shall be in all respects discharged from

all duties and responsibilities for the safekeeping of the Vessel.

       IT IS FURTHER ORDERED that Novum shall hold harmless and indemnify the

United States Marshal from any and all liability or responsibility for claims arising out of

the arrest and attachment of the Vessel.

       IT IS FURTHER ORDERED that Novum shall pay for its share of custodial costs

incurred by the substitute custodian as custodia legis as ordered by the court.
1/2
      Case 2:19-cv-00370 Document 50 Filed on 03/24/20 in TXSD Page 2 of 2



       IT IS FURTHER ORDERED that any and all unused money deposited to the U.S.

Marshal by Novum shall be refunded to Novum.



       ORDERED this 24th day of March, 2020.


                                        ___________________________________
                                        Julie K. Hampton
                                        United States Magistrate Judge




2/2
